Citation Nr: 0728031	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-25 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUES

!.  Entitlement to service connection for asthma, to include 
as secondary to the service-connected sinusitis with 
headaches.   
 
2.  Entitlement to service connection for allergies, to 
include as secondary to the service-connected sinusitis with 
headaches.   
 
3.  Entitlement to service connection for a gastrointestinal 
disorder, to include as secondary to the service-connected 
sinusitis with headaches.  

4.  Entitlement to a disability rating in excess of 30 
percent for sinusitis with headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
September 1978.  He also had additional service in the Army 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 RO rating decision, 
that denied service connection for asthma, allergies, and for 
a gastrointestinal disorder (claimed as acid reflux), all to 
include as secondary to service-connected sinusitis with 
headaches; and that denied a disability rating in excess of 
30 percent for the veteran's service-connected sinusitis with 
headaches was also denied.  The veteran provided testimony at 
a personal hearing at the RO in October 2003.  

The Board notes that in a May 2007 statement, the veteran's 
representative raised the issue of entitlement to a temporary 
total rating due to sinus surgeries.  See 38 C.F.R. §§ 4.29, 
4.30 (2006).  Since this issue has not been developed and 
adjudicated, it is referred to the RO for appropriate action.  
Thus, this issue is not a part of the current appeal.

The issue of entitlement to service connection for a 
gastrointestinal disorder, to include as secondary to the 
service-connected sinusitis with headaches, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  

FINDINGS OF FACT

1.  The veteran's current asthma began many years after 
service, was not caused by any incident of service, and was 
not caused by or permanently worsened by his service-
connected sinusitis with headaches.  

2.  The veteran's current allergies began many years after 
service, were not caused by any incident of service, and were 
not caused by or permanently worsened by his service-
connected sinusitis with headaches.  

3.  The veteran's service-connected sinusitis with headaches 
is manifested by no more than three or more incapacitating 
episodes per year requiring prolonged (lasting from four to 
six weeks) antibiotic treatment; or more than six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.  


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by service, and 
is not proximately due to or the result of service-connected 
sinusitis with headaches.  38 C.F.R. §§ 101(24), 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).  

2.  Allergies were not incurred in or aggravated by service, 
and are not proximately due to or the result of service-
connected sinusitis with headaches.  38 C.F.R. §§ 101(24), 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).  

3.  The criteria for a 30 percent rating for sinusitis with 
headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6511 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, supra.

In this case, in July 2002 and July 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence he has that pertains to the claim.  The 
July 2006 letter also advised the veteran of how disability 
evaluations and effective dates are assigned, and the type 
evidence which impacts those determinations.  The claims were 
last readjudicated in April 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records; post-service private and 
VA treatment records; VA examination reports; and a hearing 
transcript.  The Board notes that a May 2007 statement from 
the veteran's representative alleged that no mention was made 
as to the status of requested information from Tri-State 
Allergy or from Dr. Ghannam.  However, the Board observes 
that in August 2002, the RO requested records from Tri-State 
Allergy for the period from 1991 to 1999.  A response was 
received from that facility that reported that records were 
not available for the requested time span as the veteran was 
not seen until August 4, 2000.  Subsequently, in September 
2002, the RO again requested records from that facility and a 
report dated on August 4, 2000 (from M. C. Wilson, M.D.) is 
presently of record.  Additionally, the Board notes that in 
August 2002, the RO requested records from Dr. Ghannam dated 
from 1991 to 1999.  No response was received.  However, 
treatment records dated from 1991 to 1998 from Dr. Ghannam 
are already of record.  There is also a notation in the 
record that the RO did not follow-up with Dr. Ghannam as it 
appeared there was sufficient medical evidence on the 
conditions.  Further, at the October 2003 RO hearing, the 
veteran essentially indicated that the reports from Dr. 
Ghannam were already of record.  Thus, the Board may proceed 
to adjudicate the veteran's claims.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway and Dingess, both supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
	
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions and testimony; 
service medical records; post-service private and VA 
treatment records; and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  Asthma and Allergies

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual was disabled or 
died from a disease or injury incurred in or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual was disabled or died from an 
injury incurred in or aggravated in the line of duty. 38 
U.S.C.A. § 101(24).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for certain chronic diseases will be 
presumed to have been incurred in service if they are 
manifest to a compensable degree within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet.App. 247, 253 (1999); see also Pond v. West, 12 Vet.App. 
341, 346 (1999).  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by 
an established service-connected disability.  38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with the Court's decision in 
Allen; however, based upon the facts in this case the 
regulatory change does not impact the outcome of the appeal.  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt 
v. Derwinski, 2 Vet.App. 83 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

The veteran is service-connected for sinusitis with 
headaches.  The veteran is also service-connected for: 
residuals of a nose fracture, prostatitis, residuals of an 
injury to the right little finger, residuals of a separation 
of the sternum, diplopia of the right eye with residuals of a 
blow out fracture of the right orbi, residuals of a 
tonsillectomy, and for numbness of the face.  For purposes of 
this appeal, the veteran essentially contends that his asthma 
and allergies are due to his service-connected sinusitis with 
headaches.

The service medical records for the veteran's period of 
active duty service from September 1974 to September 1978 
disclose no complaints, findings, or diagnoses of asthma or 
allergies.  An undated medical condition-physical profile 
record indicates a diagnosis of pneumonia.  The September 
1974 separation examination report revealed that the clinical 
evaluations of the veteran's nose, sinuses, and lungs and 
chest were normal.  The evaluations of the veteran during his 
period of active duty service made no reference to asthma or 
allergies.  The available service medical records for the 
veteran's service in the Army National Guard also do not 
refer to asthma or allergies.  

The first post-service clinical evidence of any possible 
allergy problems is in October 1991, with the first actual 
diagnosis of record in August 2000, and the first post-
service clinical evidence of possible asthma is in July 1999, 
with the first actual diagnosis of record also in August 
2000, both many years after the veteran's period of active 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that this length of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

An October 1991 treatment entry from M. A. Ghannam, M.D., 
noted that the veteran was seen for pressure in the nose on 
and off with difficulty in breathing.  There was a notation 
that he was advised to have an allergy work-up.  

A June 1995 statement from Dr. Ghannam indicated that he 
first examined the veteran in October 1991 due to 
difficulties in breathing and sinus problems.  It was noted 
that the veteran was treated medically several times and that 
he was found to have a deviated nasal septum to the right 
side with turbinates on both sides.  It was also reported 
that he underwent a bilateral partial turbinectomy in March 
1992.  Dr. Ghannam indicated that the veteran had recently 
developed scar tissue and a deviation in part of the septum 
on the left side that was corrected in May 1995.  Dr. Ghannam 
stated that the veteran had trauma to his nose when he was in 
the military service and that in his opinion, the deviation 
to the septum and the breathing problems he was experiencing 
were directly related to the trauma to the nose.  

A July 1999 report from M. V. Vidal, M.D., noted that the 
veteran was having shortness of breath.  It was reported that 
he had occasional wheezing.  There was also a notation that 
he received an allergy shot.  No diagnosis was provided.  

An August 2000 report from M. C. Wilson, M.D., noted that the 
veteran stated that he had constant sinus infections and that 
he needed to stay on antibiotics.  It was reported that the 
veteran had been seen by Dr. Ghannam for allergies and that 
he had undergone three sinus surgeries.  The veteran 
indicated that his symptoms included daily nasal congestion; 
itchy, watery eyes; sneezing; snoring or mouth breathing; 
drainage down his throat; coughing; and frequent nasal 
drainage.  It was also reported that he had some wheezing and 
shortness of breath and that he was diagnosed with asthma 
approximately one year earlier.  Dr. Wilson indicated, as to 
past medical history, that the veteran was allergy tested by 
Dr. Ghannam in 1998 and that he was placed on allergen 
immunotherapy which he received weekly.  The diagnoses 
included allergic rhinitis and asthma, moderate and 
persistent.  

A January 2001 VA treatment entry noted that the veteran had 
a history that included asthma (but no previous Methcholine).  
The assessment included chronic dsypnea and history of 
asthma, currently being treated.  An April 2001 entry noted 
that the veteran was followed for asthma and seasonal 
allergies.  The impression included asthma, currently under 
good control, and seasonal allergies with mild symptoms at 
that time.  

Subsequent private and VA treatment records show treatment 
for disorders including asthma and allergies.  

A November 2002 VA nose, sinus, larynx, and pharynx 
examination report noted that the examiner indicated that he 
reviewed the veteran's computer file and that he would 
request his claims file.  The veteran reported that since his 
sinus surgeries, he presently had a problem with allergies 
and asthma.  The veteran stated that he had seen improvement 
with each surgery and that his medications had improved his 
allergies and asthma symptomatology.  He noted that he would 
have allergy attacks in the spring and fall and indicated 
that he was allergic to everything except two of the 
allergens he was tested against.  The diagnoses included a 
facial injury causing fracture of the maxillary sinus in a 
typical blow out fashion apparently causing periods of 
diplopia that had resolved.  It was noted that the veteran 
also sustained a nasal fracture at that time and that such 
injuries were service-connected and that the injuries had 
resolved or had been repaired.  The diagnoses also included 
seasonal allergies, not service-connected, and asthma, not 
service-connected.  The examiner commented that the veteran 
had a strong family history of asthma and allergies and that 
his allergies were probably inherited.  Chronic sinusitis, 
currently stable, was also diagnosed.  

A July 2006 VA nose, sinus, larynx, and pharynx examination 
report noted that the veteran reported that he received 
allergy shots of Zyrtek weekly and that he was taking 
Formoteal Fumerate for asthma.  It was reported that the 
veteran would have allergic attacks with each seasonal change 
and excessive exposure to known allergens.  The diagnosis was 
sinusitis with headache.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that the June 1995 statement from Dr. 
Ghannam indicated that the veteran's deviation to the septum 
and the breathing problems he was experiencing, were directly 
related to the trauma to the veteran's nose.  The Board 
observes that Dr. Ghannam was apparently solely referring to 
the veteran's difficulty breathing through his nose and not 
to any breathing problems such as asthma.  As noted above, 
the first actual diagnosis of record of asthma is in August 
2000.  

Additionally, the Board notes that the November 2002 VA nose, 
sinus, larynx, and pharynx examination report indicated that 
the veteran stated that since his sinus surgeries he had a 
problem with allergies and asthma.  However, that statement 
was nothing more than a recitation of the veteran's belief, 
with no opinion provided by the examiner.  As such, it is not 
probative in linking any present skin cancer with service.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber is 
a medical professional).  In fact, the examiner indicated 
that the veteran's allergies and asthma were not service-
connected and stated that the veteran's allergies were 
probably inherited.  However, it is unclear whether the 
examiner reviewed the veteran's claims file in providing such 
opinion as he solely noted that the veteran's computer file 
was reviewed and that the he would request the claims file.  
Although an examiner can render a current diagnosis based on 
his examination of a claimant, without a thorough review of 
the record, his opinion regarding etiology if based on facts 
reported by the claimant can be no better than the facts 
alleged by the claimant.  See Swann v. Brown, 5 Vet.App. 229 
(1993).  It is also somewhat unclear whether the examiner was 
specifically stating that the veteran's asthma and allergies 
were not related to service when he listed them as not 
service-connected.  Given these circumstances, his opinion 
has little probative value in this matter.  

The Board observes that the medical evidence does not suggest 
that any current asthma and allergies are related to the 
veteran's period of active service or any National Guard 
service.  In fact, the probative medical evidence provides 
negative evidence against this finding, indicating that the 
veteran's current asthma and allergies began years after 
service, without relationship to any incident of service.  
Additionally, the probative medical evidence fails to 
indicate that the veteran's current asthma and allergies were 
caused or worsened by his service-connected sinusitis with 
headaches.  

The veteran has alleged that his current asthma and allergies 
had their onset during his periods of service or, more 
specifically, that they are related to his service-connected 
sinusitis with headaches.  However, the veteran, as a layman, 
is not competent to give a medical opinion on the diagnosis 
or etiology of a condition.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

The weight of the competent medical evidence demonstrates 
that any current asthma and allergies began many years after 
the veteran's periods of service, were not caused by any 
incident of service, and are not proximately due to or the 
result of his service-connected bilateral hearing loss.  The 
Board concludes that neither direct nor secondary service 
connection for asthma and allergies is warranted.  As the 
preponderance of the evidence is against the claims for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

II.  Sinusitis with Headaches

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Thus, the Board will discuss the evidence in reverse 
chronological order, starting with the most recent.  

Sinusitis is rated 0 percent when detected by X-ray only.  A 
10 percent rating requires one or two incapacitating episodes 
per year characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating requires three or 
more incapacitating episodes per year requiring prolonged 
(lasting from four to six weeks) antibiotic treatment; or, 
more than six nonincapaciting episodes per year characterized 
by headaches, pain, and purulent discharge or crusting.  A 
maximum 50 percent rating requires chronic osteomyelitis 
following radical surgery, or; near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  An incapacitating episode means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Code 6511.  

The most recent July 2006 VA nose, sinus, larynx, and pharynx 
examination report noted that the veteran reported that he 
had suffered problems breathing through his nose, recurrent 
sinus infections on the right, and facial headaches on the 
right, and that he was treated with surgeries in 1992, 1994, 
and 1995.  It was noted that an ears, nose, and throat 
surgeon did a septoplasty and partial turbinectomy and 
ethmoidectomy in 1992; a lysis of scars in 1994; and a repeat 
septoplasty and turbinectomy in 1995.  The veteran stated 
that he still had recurrent right maxillary symptoms and that 
he had a function endoscopic surgery of the right maxillary 
sinus in May 2003.  He indicated that since that time, his 
number of sinus infections had dropped from about twelve per 
year to only three in the last year.  The veteran reported 
that those three episodes were treated with antibiotics that 
he was already taking for a prostate infection and that he 
did not see a physician for those episodes.  It was noted 
that the veteran's current treatment summary involved 
antibiotics as needed and that he received allergy shots of 
Zyrtek weekly and was taking Formoteal Fumerate for asthma.  

The examiner reported that there was no history of neoplasm 
and that the veteran had perennial nasal allergies.  The 
examiner indicated that the veteran did not have 
osteomyelitis.  It was noted that the veteran did have 
sinusitis and that he had no history of incapacitating 
episodes.  The examiner stated that the veteran did have a 
history of non-incapacitating episodes and that during such 
episodes he would have headaches, purulent drainage, and 
sinus pain.  The examiner reported that there were three 
episodes per year, that the duration of the episodes were 
three to four days, and that the duration of the headaches 
were three to four days as well.  It was noted that the 
veteran's rhinitis symptoms were watery eyes and sneezing and 
that his sinus symptoms were purulent nasal discharge, 
headaches, sinus pain, and sinus tenderness.  The examiner 
indicated that the sinus symptoms were drainage in the 
veteran's throat and his ears feeling stuffy.  It was noted 
that the veteran would have allergic attacks with each 
seasonal change and excessive exposure to known allergens.  
The examiner indicated that the veteran would have occasional 
difficulty breathing through his nose and shortness of breath 
on mild exertion occasionally.  

The examiner reported that there was no evidence of sinus 
disease and no evidence of active disease.  The examiner 
stated that there was no nasal obstruction or nasal polyps 
present and that there was no septal deviation, deviation due 
to trauma, and rhonsclerorma.  It was noted that there was no 
tissue loss or scarring or deformity of the nose and that 
there were no granulomatosis or granulomatous infections.  
The examiner indicated that sinus X-rays related an 
impression of a technically limited exam with right maxillary 
sinusitis.  It was noted that clinical correlation was 
requested.  It was further reported that the findings in the 
right maxillary sinus were chronic from the blow out fracture 
and did not represent sinusitis.  The diagnosis was sinusitis 
with headache that was improved since the last surgery to 
only three episodes in the last year.  The examiner indicated 
that such had significant effects on the veteran's usual 
occupation and indicated that the impact on the occupational 
activities were decreased concentration, hearing difficulty, 
weakness or fatigue, and pain.  The examiner also referred to 
moderate problems with daily activities such as chores, 
shopping, exercise, and recreation.  It was also noted that 
the veteran had headaches that were persistent with the sinus 
infection.  

Other recent private and VA treatment records show treatment 
for multiple disorders including sinusitis with headaches.  A 
September 2004 VA treatment entry noted that the veteran 
indicated that he had only had one brief episode of what may 
have been sinusitis since a revision sinusotomy and that he 
was doing much better.  The examiner reported that the 
veteran's nose looked entirely normal and that the veteran 
had no pain.  

A May 2003 operative report noted that the veteran had 
undergone multiple procedures in the past and that his 
anatomy was significantly altered.  It was noted that there 
was a great deal of scar tissue within the middle meatus and 
that there was no clearly definable middle turbinate.  It was 
also reported that there had been significant removal of the 
inferior turbinate.  The veteran underwent a right endoscopic 
maxillary sinusotomy.  The operative diagnosis was right 
maxillary sinusitis.  

A prior November 2002 VA nose, sinus, larynx, and pharynx 
report noted that the veteran reported that he had frequent 
sinus infections with seasonal changes that he described as 
approximately four per year needing antibiotics.  He stated 
that he missed approximately ten days of work that year due 
to recurrent sinus infections.  He indicated that he had 
headaches associated with the sinus infections, but that 
generally the worst time for the headaches was at the 
beginning of the winter season.  The veteran reported that 
the headaches were frontal, throbbing in nature, and that 
they caused some nausea, but no vomiting.  He noted that they 
might cause his teeth to hurt, but his current treatment was 
only with Tylenol and rest and would sometimes involve 
putting a cool damp cloth on his face.  The veteran indicated 
that since his sinus surgeries, he had problems with 
allergies and asthma.  It was noted that he received allergy 
shots on a regular basis.  He stated that he had no current 
problems breathing through his nose and that his daily 
discharge was clear.  The veteran noted that when he had an 
infection, he would have purulent drainage.  It was reported 
that the veteran stated that he had shortness of breath in 
the winter, but that he did not specifically indicated that 
he had shortness of breath with rest or exertion.  

The veteran stated that he had improved with each surgery and 
that his medications had improved his allergies and asthma 
symptomatology.  He indicated that he had no significant side 
affects from his medical treatment and that he had no speech 
impairment.  It was noted that he did complain of recurrent 
sinusitis with the change of seasons, but that he did not 
complain of chronic sinusitis that was ongoing for several 
months at a time.  He stated that he did have allergy attacks 
in the spring and fall and that he was allergic to everything 
except two of the allergens that he was tested against.  

The examiner reported that there was no nasal obstruction on 
either side and that there was no evidence of sinusitis.  The 
examiner noted that there was no tenderness, discharge, or 
crusting noted and that the veteran's throat was mildly 
erythematous.  It was noted that the veteran's lungs were 
clear to auscultation, both anteriorly and posteriorly.  The 
examiner noted that a computed tomography scan of the sinuses 
showed mild mucoperiosteal thickening of the right maxillary 
sinus as well as mild clouding of the left frontal and 
ethmoid sinuses.  It was felt that such findings were from 
sinus disease.  The diagnoses included chronic sinusitis, 
currently stable.  

Other recent treatment records showed treatment for 
sinusitis.  For example, VA treatment records dated in May 
2002 and July 2002 related assessment of sinusitis.  

The Board finds that the evidence as a whole shows that the 
veteran's sinusitis with headaches is indicative of no more 
than three or more incapacitating episodes per year requiring 
prolonged (lasting from four to six weeks) antibiotic 
treatment, or more than six non-incapacitating episodes per 
year characterized by headaches, pain, and purulent discharge 
or crusting, and thus, no more than a 30 percent rating is 
warranted under Diagnostic Code 6511.  For example, the most 
recent July 2006 VA nose, sinus, larynx, and pharynx 
examination report noted that since the veteran's sinus 
surgery in May 2003, his sinus infections had dropped from 
about twelve per year to only three in the last year.  The 
examiner noted that the veteran had no history of 
incapacitating episodes and that his history of non-
incapacitating episodes involved headaches, purulent 
discharge, and sinus pain.  It was specifically noted that 
there were three episodes per year, that the duration of the 
episodes were three to four days, and that the duration of 
the headaches were three to four days as well.  The prior 
November 2002 VA nose, sinus, larynx, and pharynx examination 
report noted that the veteran reported that he had frequent 
sinus infections with seasonal changes that he described as 
approximately four per year needing antibiotics.  The veteran 
also reported that he would miss approximately ten days of 
work.  The Board observes, as noted above, that the veteran 
has reported that his sinus symptoms have improved since the 
surgery in May 2003.  

The Board notes that the evidence fails to indicate that the 
veteran suffers from chronic osteomyelitis following radical 
surgery, or; near constant sinusitis characterized by 
headaches, pain, and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries, as 
required for a maximum 50 percent rating.  The July 2006 VA 
nose, sinus, larynx, and pharynx examination report 
specifically noted that the veteran did not have 
osteomyelitis.  Additionally, there is no recent evidence of 
near constant sinusitis.  

As the preponderance of the evidence is against the claim for 
an increased rating for sinusitis with headaches, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinkski, 1 
Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for asthma, to include as 
secondary to the service-connected sinusitis with headaches, 
is denied.  

Entitlement to service connection for allergies, to include 
as secondary to the service-connected sinusitis with 
headaches, is denied.  

Entitlement to a disability rating in excess of 30 percent 
for sinusitis with headaches is denied.  


REMAND

The other issue on appeal is entitlement to service 
connection for a gastrointestinal disorder, claimed as 
secondary to service-connected sinusitis with headaches.  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The veteran's service medical records for his period of 
active duty service from September 1974 to September 1978 do 
not specifically show treatment for any gastrointestinal 
disorders.  A September 1976 treatment entry noted that the 
veteran complained of frequent hard stools and stomach pains 
which he stated would occur after he had been doing violent 
exercises.  It was noted that there was no sign of venereal 
disease.  A September 1976 consultation report noted that the 
veteran reported that he had been suffering from hard stools 
and stomach pain which only appeared after violent exercises.  
The assessment was chronic prostatitis.  Available records 
for his Army National Guard service also do not refer to any 
gastrointestinal disorders.  

Post-service private and VA treatment records show treatment 
for numerous disorders including gastroesophageal reflux 
disease.  

A November 2002 VA nose, sinus, larynx, and pharynx 
examination noted that the veteran reported that the drainage 
from his sinuses at night caused him to have acid reflux 
problems and that he was taking Prevacid from such problem.  
The diagnoses referred to other disorders.   

A March 2003 VA treatment entry noted that the veteran was 
seen for follow up for his history of chronic sinusitis.  The 
examiner indicated that the veteran's gastroesophageal reflux 
disease could be related to his sinus problems.  The 
assessment was gastroesophageal reflux disease, stable.  

In March 2003, the RO noted that the March 2003 treatment 
entry indicated a possible relationship between 
gastroesophageal reflux disease and sinusitis.  The RO 
requested an examination with an opinion after a review of 
the claims file as to the relationship.  

An April 2003 VA esophagus and hiatal hernia examination 
report related a diagnosis of gastroesophageal reflux 
disease.  The examiner commented that there was no indication 
of a relationship between gastroesophageal reflux disease and 
sinusitis.  The examiner remarked that, therefore, the 
gastroesophageal reflux disease was not service-connected.  
However, the Board notes that there is no indication that the 
examiner reviewed the veteran's claims folder in providing 
his opinion.  

The Board notes that the veteran has not been afforded a VA 
examination with an etiological opinion provided after a 
review of the entire claims folder, as to his claim for 
service connection for a gastrointestinal disorder, to 
include as secondary to sinusitis with headaches.  Thus, the 
Board finds that a medical opinion is required in light of 
the contradictory evidence.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 provide that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  
        
Accordingly, the case is REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him 
for gastrointestinal problems since 
September 2004.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  Specifically, relevant VA 
treatment records since September 2004 
should be obtained.  .  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his claimed gastrointestinal 
disorder, to include as secondary to 
service-connected sinusitis with 
headaches.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should diagnose all current 
gastrointestinal disorders.  Based on a 
review claims file, examination of the 
veteran, and generally accepted medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to whether it is as likely as not (50 
percent or greater probability) that any 
currently gastrointestinal disorder is 
etiologically related to his period of 
service.  The examiner should also 
specifically opine as to whether the 
veteran's service-connected sinusitis 
with headaches caused or aggravated 
(permanently worsened beyond the natural 
progression) any currently diagnosed 
gastrointestinal disorder, and if so, the 
extent to which it is aggravated.  

3.  Thereafter, review the veteran's claim 
for service connection for a 
gastrointestinal disorder, to include as 
secondary to service-connected sinusitis 
with headaches.  If the claim is denied, 
issue a supplemental statement of the case 
to the veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
D.W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


